THIRD DIVISION
                                 DOYLE, P. J.,
                             REESE and BROWN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                       June 1, 2021



In the Court of Appeals of Georgia
 A21A0621. SHAHA v. GENTRY et al.

      REESE, Judge.

      Following a jury trial, Tony Gentry, Miguel Love, and Lakyndria Love

(collectively, “the plaintiffs”) secured a judgment against Ramesh Shaha for $78,000.

As Shaha had previously rejected their offers of settlement, the plaintiffs sought

attorney fees and litigation expenses pursuant to OCGA § 9-11-68. Following a

hearing, the court granted their motion for attorney fees and costs totaling $21,012.

This appeal followed. For the reasons set forth infra, we affirm the trial court’s ruling.

      In 2014, the plaintiffs sued Shaha for injuries sustained in an automobile

collision. The court originally placed the case on its trial calendar for August 2016,

but granted Shaha a continuance after he underwent open-heart surgery. The plaintiffs

each submitted an offer of settlement to Shaha proposing to dismiss the action with
prejudice in exchange for payment of $16,666.67 each, or $50,000.01 in total. Shaha

rejected the plaintiffs’ offers.

       In February 2017, Shaha attended the first day of trial, but asked for a

continuance as he stated he felt ill during the preliminary proceedings. In May 2017,

the court ultimately held a two-day trial, which Shaha did not attend. The jury

returned a verdict for the plaintiffs and awarded monetary damages totaling $78,000.

The trial court subsequently entered a judgment in the plaintiffs’ favor.

       Shaha appealed, and we affirmed the trial court’s ruling. The plaintiffs then

sought to recover attorney fees and litigation expenses pursuant to OCGA § 9-11-68.

Following a hearing on their motion, the trial court ruled for the plaintiffs, awarding

them attorney fees and expenses totaling $21,021. This appeal followed.

       “We review for abuse of discretion the trial court’s decision on whether a

settlement offer [pursuant to OCGA § 9-11-68] was made in good or bad faith.”1 “It

is well-settled that an award of attorney fees is to be determined upon evidence of the




       1
           Great West Cas. Co. v. Bloomfield, 313 Ga. App. 180, 181 (721 SE2d 173)
(2011).

                                          2
reasonable value of the professional services which underlie the claim for attorney

fees.”2 With these guiding principles in mind, we now turn to Shaha’s claims of error.

       1. In related arguments, Shaha contends that the attorney fees awarded under

OCGA § 9-11-68 were unreasonable. He asserts that the trial court’s ruling should be

reversed as the amount of attorney fees sought by the plaintiffs was unjustifiable. We

disagree.

       The purpose of OCGA § 9-11-68, commonly referred to as Georgia’s “offer of

settlement” statute, is to encourage litigants in tort actions “to make and accept good

faith settlement proposals in order to avoid unnecessary litigation,” which in turn

supports the State’s policy of “encouraging negotiations and settlements.”3 The

statute states, in part,

           [i]f a plaintiff makes an offer of settlement which is rejected by the
       defendant and the plaintiff recovers a final judgment in an amount
       greater than 125 percent of such offer of settlement, the plaintiff shall be
       entitled to recover reasonable attorney’s fees and expenses of litigation




       2
       Ga. Dept. of Corrections v. Couch, 295 Ga. 469, 483 (3) (a) (759 SE2d 804)
(2014) (citation and punctuation omitted).
       3
           Couch, 295 Ga. at 471 (1) (b) (citation and punctuation omitted).

                                             3
      incurred by the plaintiff or on the plaintiff’s behalf from the date of the
      rejection of the offer of settlement through the entry of judgment.4


      In the present case, the three plaintiffs presented offers to settle for $50,000

($16,666 each), and were awarded a final judgment of $78,000. Because the final

judgment exceeded 125 percent of the plaintiffs’ offer, as a threshold matter, they

satisfied the requirement set forth in OCGA § 9-11-68 (b) (2) and are thus entitled to

attorney fees and litigation expenses.5

      Additionally, the plaintiffs presented affidavits detailing the 75 hours spent by

their counsel on the case between the rejection of their offers and the entry of

judgment, which resulted in $20,550 in attorney fees. As stated in the affidavits, 38

of these hours were spent physically attending trial, and most of the remaining hours

were spent in trial preparation. The plaintiffs also provided information regarding

their attorneys’ hourly rates and experience. Therefore, the trial court did not commit




      4
          OCGA § 9-11-68 (b) (2).
      5
          See Anglin v. Smith, 358 Ga. App. 38, 40 (853 SE2d 142) (2020).

                                          4
reversible error as the plaintiffs’ claim for attorney fees was supported with adequate

specification, and such fees were reasonable.6

      2. Shaha also contends that the trial court abused its discretion in granting the

plaintiffs’ motion for attorney fees because the plaintiffs’ settlement offers were not

made in good faith. We disagree.

      As this Court has stated:

      On appeal, a trial court’s ruling on whether an offer of settlement under
      OCGA § 9-11-68 was made in good faith is reviewed for abuse of
      discretion. The offeree (aggrieved party) has the burden to show the
      absence of good faith. Relevant evidence on the absence of good faith
      may include, inter alia, (1) whether the offer bore no reasonable
      relationship to the amount of damages, (2) an unrealistic assessment of
      liability, or (3) that the offeror lacked intent to settle the claim.7


      Here, the plaintiffs’ offers of settlement totaled $50,000, which bore a

reasonable relationship to the plaintiffs’ approximate medical costs and the insurance


      6
       Cf. Canton Plaza v. Regions Bank, 325 Ga. App. 361, 363-364 (3) (749 SE2d
825) (2013) (remanding for an evidentiary hearing because there was no evidence
from which the trial court could determine what portion fo the fees were attributable
to defending against the plaintiffs’ claims as opposed to pursuing the defendant’s
counterclaims).
      7
       Hillman v. Bord, 347 Ga. App. 651, 655 (2) (820 SE2d 482) (2018) (physical
precedent only) (punctuation and footnotes omitted).

                                            5
policy limit. Moreover, the fact the plaintiffs made the offer to settle after Shaha

underwent open-heart surgery is not sufficient to demonstrate that they lacked the

intent to settle. Therefore, the trial court did not abuse its discretion in concluding

Shaha failed to carry his burden to prove the plaintiffs’ offer of settlement was not

made in good faith.8

      For the reasons stated above, we affirm the trial court’s ruling.

      Judgment affirmed. Doyle, P. J., and Brown, J., concur.




      8
       See Anglin, 358 Ga. App. at 40-41; see also Cohen v. The Alfred & Adele
Davis Academy, 310 Ga. App. 761, 762-763 (1) (714 SE2d 350) (2011).

                                          6